Citation Nr: 1209872	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-10 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel
INTRODUCTION

The Veteran served on active military duty from August 1964 to September 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision and rating letter by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's countable income exceeds the maximum annual pension rate (MAPR).


CONCLUSION OF LAW

The criteria for entitlement to non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   The claim on appeal concerns death pension benefits.  The dispositive issue in this appeal is limited to the appellant's income.  An October 2005 letter advised the appellant of the general requirements to establish death pension benefits prior to initial adjudication.  The July 2006 denial letter advised her of the reason for denying the benefits.  Evidentiary requirements, including the regulatory definitions of countable income and excludable medical expenses, were delineated in the February 2008 statement of the case (SOC).  The Board notes that the RO provided regulations applicable to pension benefits other than the benefits that the appellant requests on appeal.  See 38 C.F.R. § 3.1(u), (w) (2011) (noting that section 306 pension benefits were in effect on December 31, 1978 and improved pension benefits were in effect on January 1, 1979); 38 C.F.R. § 3.270 (2011) (indicating the regulations applicable to section 306 and improved pension benefit claims); compare 38 C.F.R. §§ 3.250-3.263 with 38 C.F.R. §§ 3.271-3.300 (2011).  There is no prejudice, however, in adjudication this claim because under both sets of regulations the appellant's income is included in countable income and she did not submit any information regarding medical expenses.  Overall, a reasonable person would understand from the information provided what was necessary to show entitlement to death pension benefits.  Sanders, 487 F.3d at 889.  Additionally, the appellant was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA did not provide the Veteran with a medical examination but none is required in this case as the sole issue for consideration is the appellant's countable income.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

VA pension benefits are payable to the surviving spouse of a veteran of a period of war who meets certain service requirements or who at the time of death was receiving compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541(a).  Pension is payable only if the surviving spouse was married to the veteran before January 1, 1957, for a World War II veteran, before February 1, 1965, for a Korean conflict veteran, before May 8, 1985, for a Vietnam era veteran, or January 1, 2001, for a Persian Gulf War veteran, or for one year or more, or if a child was born prior to or during the marriage.  38 U.S.C.A. § 1541(f).  These basic entitlement elements are met in this appeal.  

Basic entitlement to such pension requires, however, that the appellant's income is not in excess of the MAPR.  See 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (b), (d)(5).  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  

The following are excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.  

The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2011).  Effective December 2004, the income limit for a surviving spouse with no dependents was $6,814.00.  This amount was increased to $7,094.00, effective December 2005; to $7,329.00, effective December 2006; to $7,498.00, effective December 2007; to $7,933.00, effective December 2008, and remained at $7,933.00, effective December 2009. 

Here, the appellant submitted a W-2 for 2005 that indicated her gross income was $19,417.78.  Pay stubs from 2006 indicate her gross income was $23,761.64.  Pay stubs from 2007 indicate her gross income was $24,324.19.  In a September 2010 Improved Pension Eligibility Verification Report, she stated that her income was $789 every 2 weeks, which is a net yearly income of $20,514.  The appellant submitted no information regarding any medical expenses.  Thus, in every year for which the appellant submitted evidence her countable income significantly exceeds the MAPR.  Without any additional information regarding excludable medical or other expenses, there is no basic entitlement to death pension benefits.  Accordingly, the appellant's claim is denied. 


ORDER

Entitlement to nonservice-connected death pension benefits is denied. 


REMAND

Regarding the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits, the appeal must be remanded for the issuance of a SOC.  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In a July 2006 rating decision and rating letter, the RO denied entitlement to death pension benefits, service connection for the cause of the Veteran's death, and accrued benefits.  In February 2007, the appellant filed an NOD regarding the decision, noting that she had not been requested to provide income information.  The RO interpreted this as only disagreeing with the death pension claim.  But in her April 2008 substantive appeal, the appellant appeared to clarify that she was appealing all the issues in the rating decision and letter.  Additionally, in the December 2011 brief on appeal, the appellant's representative also noted that her original NOD was regarding all the issues in the July 2006 rating decision and letter.  The RO has not yet issued an SOC regarding these two issues.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with an SOC regarding her claims of entitlement to service connection for the cause of the Veteran's death and for accrued benefits.  She should be advised of the time period in which to perfect an appeal.  If the appellant perfects an appeal, the case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


